DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “orientation sensor” in claims 1 and 9, “distance sensor” in claims 1 and 12 and “vehicle processing unit” in claims 1, 2-5 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
orientation sensor refers to “the orientation sensor (e.g., IMU sensor)” (Applicant’s specification as filed, [0025]).
distance sensor refers to “the one or more distance sensors…may include one or more of laser distance and ranging (LiDAR) sensors, cameras or visions-based sensors, proximity sensors, laser sensors, radar sensors, acoustic sensors, and others” (Applicant’s specification as filed, [0013]).
vehicle processing unit refers to a processor “included in an orientation system” (Applicant’s specification as filed, [0017]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations of generate orientation data, measuring relative distances to objects external to the vehicle, receive the orientation data from the orientation sensor and detects orientation errors based on the relative distance data. This limitation, as drafted, is a
simple process that, under its broadest reasonable interpretation, covers performance of the limitations
in the mind but for the recitation of “wherein the vehicle processing unit”. That is, other than reciting “wherein the vehicle processing unit”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “wherein the vehicle processing unit” language, the claim encompasses a person
forming a simple judgement and judge if the vehicle is deviating from the path of travel based on the location of objects in the vehicle path. The mere nominal recitation of wherein the vehicle processing unit does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.
	The claim recites additional elements of receive the orientation data from the orientation sensor and the relative distance data from the distance sensor. The receive step from the sensors is recited at a high level of generality (i.e. as a general means of gathering data for use in the detects step), and amounts to mere data gathering,  which is a form of insignificant extra-solution activity. 
	The claim as a whole merely describes how to generally “apply” the concept of detecting errors in  vehicle orientation in a computer environment. The claimed computer component (“vehicle processing unit “) is recited at a high level of generality and are merely invoked as tools to perform an existing update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
	The combination of these additional elements is no more than mere instructions to apply the
exception using a generic computer component (“vehicle processing unit “). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	The additional elements in the claim amount to no more than mere instructions to apply the
exception using a generic computer component. The detects step is considered to be extra-solution activity. There is no indication that the vehicle processing unit, orientation sensor and distance sensor are anything other than a generic, off the-shelf computer components. For these reasons,
there is no inventive concept in the claim, and thus it is ineligible.
	Same analysis applied to the independent claim 12.
	Regarding claims 2-11 and claims 13-20, the claims recite similar limitations as claim 1 such as detect and generates. As explained above, they do not impose any meaningful limits on practicing the abstract idea and are eligible because they are not directed to the recited judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nichols et al. (US 20200271689A1).
Regarding Claim 1, Nichols teaches an orientation system installed on a vehicle (Nichols, [0037] “The integrated movement measurement unit…may be attached to and/or coupled with the vehicle”), the orientation system comprising: an orientation sensor configured to generate orientation data (Nichols, [0017] “sensors for detecting the movement of the vehicle by measuring a change in the forces exerted on the vehicle. One such sensor is an inertial measurement unit, “IMU.” An IMU is typically capable of measuring translational, rotational, or magnetic forces exerted on the IMU”, [0019] “IMU data includes information on translational acceleration and rotation”); a distance sensor configured to generate relative distance data measuring relative distances to objects external to the vehicle (Nichols, [0017] “A lidar sensor is an effective tool for measuring the distances to objects at a high rate using the time of flight of light pulses”); and a vehicle processing unit configured to receive the orientation data from the orientation sensor and the relative distance data from the distance sensor (Nichols, [0017] “IMUs and lidar sensors may be used together, with the data output by each being used by a vehicle positioning system. To be used together, the components must be physically calibrated so that the vehicle positioning system is aware of the distances between components, and how that may impact the output”), wherein the vehicle processing unit detects orientation errors based on the relative distance data (Nichols, [0033] “incorporating IMUs and lidar sensors in a single assembly also allows a vehicle positioning system to calibrate the IMUs in an integrated movement measurement unit…it may be possible to regularly calibrate an IMU for bias and scale factor exhibited by the accelerometer and gyroscope of the IMU”, [0017] “IMUs and lidar sensors may be used together, with the data output by each being used by a vehicle positioning system…the components must be physically calibrated so that the vehicle positioning system is aware of the distances between components, and how that may impact the output”).  
 
Regarding Claim 2, Nichols teaches the orientation system of claim 1, wherein the vehicle processing unit provides orientation feedback to the orientation sensor to correct the detected orientation errors (Nichols, [0036] “the vehicle positioning system may calculate an offset, or calibration factor, to correct the determined translational bias. The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”).  

Regarding Claim 3, Nichols teaches the orientation system of claim 1, wherein the vehicle processing unit is configured to detect planar surfaces based on the received relative distance data (Nichols, [0063] “A lidar sensor is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of the autonomous vehicle”) and to define one or more axes associated with the detected planar surface (Nichols, [0044] “an IMU…and lidar sensor…are each included in an integrated movement measurement unit…IMU…is mounted such that it is suspended with one or more degrees of freedom—it is able to rotate along one or more axes”).  

Regarding Claim 4, Nichols teaches the orientation system of claim 3, wherein the vehicle processing unit compares an orientation axis derived from the orientation data to the one or more axes associated with the detected planar surface (Nichols, [0033] “incorporating IMUs and lidar sensors in a single assembly also allows a vehicle positioning system to calibrate the IMUs in an integrated movement measurement unit”, [0039] “The output of the gyroscope of the IMU…may be compared to the value of the rotation rate of the lidar sensor”, [0044] The IMU 910 is mounted such that it is suspended with one or more degrees of freedom—it is able to rotate along one or more axes”).  

Regarding Claim 11, Nichols teaches the orientation system of claim 1, wherein the distance sensor includes one or more of a radar-based sensor, a LiDAR-based sensor, a laser-based sensor, and a vision- based sensor (Nichols, [0017] “A lidar sensor is an effective tool for measuring the distances to objects at a high rate using the time of flight of light pulses”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 20200271689A1) in view of Liu et al. (US 11187793 B1).
Regarding Claim 5, Nichols teaches the orientation system of claim 4.  Nichols does not teach wherein the vehicle processing unit generates orientation feedback in response to the variance between the compared axes being less than a threshold value.  However, Liu teaches this limitation (Liu, (Col 17, lines 15-37) “…if the controller determines…that the current LIDAR sensor offset time differs from the previous or average LIDAR sensor offset time by more than the threshold difference (e.g., 40%), the controller can: predict that the IMU…exhibiting expected latency…3D scan data collected by the LIDAR sensor may no longer be trustworthy but may represent a significant proportion of the autonomous vehicle's sensible area, the …controller can withhold this error flag until the difference between current and past LIDAR sensor offset times fails to return to a low-variance characteristic for a minimum period of time (e.g., two seconds) or minimum distance traversed by the autonomous vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the vehicle processing unit generates orientation feedback in response to the variance between the compared axes being less than a threshold value as taught by Liu in order to correct the orientation axis by minimizing “a difference between these motion data derived from LIDAR frames and motion data derived from IMU signals” (Liu, Col 5, lines 35-37).

Regarding Claim 6, Nichols teaches the orientation system of claim 5.  Nichols does not teach wherein the orientation feedback is assigned a magnitude equal to the variance in response to the variance being less than a nudge threshold.  However, Liu teaches this limitation (Liu, (Col 17, lines 15-37) “…if the controller determines…that the current LIDAR sensor offset time differs from the previous or average LIDAR sensor offset time by more than the threshold difference (e.g., 40%), the controller can: predict that the IMU…exhibiting expected latency…3D scan data collected by the LIDAR sensor may no longer be trustworthy but may represent a significant proportion of the autonomous vehicle's sensible area, the …controller can withhold this error flag until the difference between current and past LIDAR sensor offset times fails to return to a low-variance characteristic for a minimum period of time (e.g., two seconds) or minimum distance traversed by the autonomous vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the orientation feedback is assigned a magnitude equal to the variance in response to the variance being less than a nudge threshold as taught by Liu in order to correct the orientation axis by reducing opportunity for error or uncorrected drift” (Liu, Col 5, line 64).

Regarding Claim 7, Nichols teaches the orientation system of claim 5.  Nichols does not teach wherein the orientation feedback is assigned a predetermined magnitude in response to the variance being greater than the nudge threshold.  However, Li teaches this limitation However, Liu teaches this limitation (Liu, (Col 17, lines 15-37) “…if the controller determines…that the current LIDAR sensor offset time differs from the previous or average LIDAR sensor offset time by more than the threshold difference (e.g., 40%), the controller can: predict that the IMU…exhibiting expected latency…3D scan data collected by the LIDAR sensor may no longer be trustworthy but may represent a significant proportion of the autonomous vehicle's sensible area, the …controller can withhold this error flag until the difference between current and past LIDAR sensor offset times fails to return to a low-variance characteristic for a minimum period of time (e.g., two seconds) or minimum distance traversed by the autonomous vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the orientation feedback is assigned a predetermined magnitude in response to the variance being greater than the nudge threshold as taught by Liu in order to correct the orientation axis by minimizing “a difference between these motion data derived from LIDAR frames and motion data derived from IMU signals” (Liu, Col 5, lines 35-37).

Regarding Claim 8, Nichols teaches the orientation system of claim 7.  Nichols does not teach wherein the predetermined magnitude is equal to the nudge threshold. However, Liu teaches this limitation (Liu, (Col 5, lines 45-53)  “select one LIDAR frame received from the LIDAR sensor and associated with a time offset from the inertial data packet by the second temporal offset (or offset by a temporal offset between the second temporal offset and a similar temporal offset calculated during a previous calibration cycle); and compile these data packets and LIDAR frame(s) into a more comprehensive—and more temporally accurate—representation of the field around the autonomous vehicle and/or its motion within this field”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the predetermined magnitude is equal to the nudge threshold as taught by Liu in order to correct the orientation axis by “to project the foregoing IMU-derived values onto the reference point” (Liu, Col 10, lines 4-5).

Regarding Claim 9, Nichols teaches the orientation system of claim 5, wherein the orientation feedback is provided in feedback to the orientation sensor (Nichols, [0036]  “the vehicle positioning system may calculate an offset, or calibration factor, to correct the determined translational bias. The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”).  

Regarding Claim 10, Nichols teaches the orientation system of claim 5, wherein the orientation feedback is provided in feedback to an orientation correction unit that accumulates corrections over time (Nichols, [0036] “The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”).  

Regarding Claim 12, Nichols teaches a method of correcting orientation errors accumulated in an orientation sensor (Nichols, [0036] “The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”), the method comprising: receiving orientation data defining orientation of a vehicle along one or more orientation axes (Nichols, [0039] “The output of the gyroscope of the…may be compared to the value of the rotation rate of the lidar sensor, [0044] The IMU…mounted such that it is suspended with one or more degrees of freedom—it is able to rotate along one or more axes”); receiving relative distance data from a distance sensor (Nichols, [0017] “A lidar sensor is an effective tool for measuring the distances to objects at a high rate using the time of flight of light pulses”), wherein the relative distance data is comprised of relative distances measured to external objects (Nichols, [0063] “A lidar sensor is an effective sensor for measuring distances to targets; detecting planar surfaces in the received relative distance data (Nichols, [0063] “A lidar sensor is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of the autonomous vehicle”) and one or more surface axes associated with the detected planar surfaces (Nichols, [0044] “an IMU…and lidar sensor…are each included in an integrated movement measurement unit…IMU…is mounted such that it is suspended with one or more degrees of freedom—it is able to rotate along one or more axes”), calculating a variance between the orientation axes and the planar axes (Nichols, [0036] “The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”).

Nichols does not teach 18P101309correcting one or more of the orientation axes if the calculated variance is less than a threshold value.  However, Liu teaches this limitation (Liu, (Col 17, lines 60-63) “if the controller determines that the current LIDAR sensor offset time differs from the previous or average LIDAR sensor offset time by less than the threshold difference…, (Col5, lines 55-65) “temporal offsets forward to a next calibration cycle in order to inform comparison and alignment of brief segments of sensor data subsequently received from these sensor…in order to inform comparison and alignment of sensor data subsequently received from these sensors while reducing opportunity for error or uncorrected drift in these derived temporal offsets over time”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include correcting one or more of the orientation axes if the calculated variance is less than a threshold value as taught by Liu in order to correct the orientation axis by minimizing “a difference between these motion data derived from LIDAR frames and motion data derived from IMU signals” (Liu, Col 5, lines 35-37).
Regarding Claim 13, Nichols teaches the method of claim 12.  Nichols does not teach wherein detecting planar surfaces includes detecting variances in the planar surface and discarding detected planar surfaces having variances greater than a second threshold.  However, Liu teaches this limitations.

Liu teaches detecting planar surfaces includes detecting variances in the planar surface (Liu, (Col 7, lines 65-67) “a surface in the field of view of the last optical sensor in this last angular position; and may differ greatly from the time that a first optical sensor in a first angular position about the axis received reflected light from a surface in the field of view of the first optical sensor in this first angular position during one rotation cycle of the LIDAR sensor. This latency (e.g., a maximum latency, a minimum latency, an average latency)…”) and discarding detected planar surfaces having variances greater than a second threshold   (Liu, (Col 17, lines 39-46) “if the controller …greater variance in latency of data output by the LIDAR sensor, or otherwise assigns reduced confidence (or “trustworthiness”) to LIDAR frames output by the LIDAR sensor, the controller can selectively discard (i.e., exclude from the perception pipeline described below) or deprioritize concurrent LIDAR frames”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include detecting planar surfaces includes detecting variances in the planar surface and discarding detected planar surfaces having variances greater than a second threshold as taught by Liu in order to determine “changes in position of objects tracked across LIDAR frames recorded during these periods; and verify these estimated changes in position of the autonomous vehicle based on concurrent inertial data output by the IMU (or vice versa)” (Liu, Col 18, lines 26-28).

Regarding Claim 14, Nichols teaches the method of claim 13, further including assigning a confidence value to a detected planar surface.  However, Liu teaches this limitation (Liu, (Col 17, lines 39-46) “the controller …greater variance in latency of data output by the LIDAR sensor, or otherwise assigns reduced confidence (or “trustworthiness”) to LIDAR frames output by the LIDAR sensor, the controller can selectively discard (i.e., exclude from the perception pipeline described below) or deprioritize concurrent LIDAR frames”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include assigning a confidence value to a detected planar surface as taught by Liu in order to determine “changes in position of objects tracked across LIDAR frames recorded during these periods; and verify these estimated changes in position of the autonomous vehicle based on concurrent inertial data output by the IMU (or vice versa)” (Liu, Col 18, lines 26-28).

Regarding Claim 15, Nichols teaches the method of claim 14, wherein correcting one or more orientation axes includes generating an orientation feedback value having a magnitude based on the assigned confidence value.  However, Liu teaches this limitation (Liu, (Col 17, lines 39-46) “the controller …greater variance in latency of data output by the LIDAR sensor, or otherwise assigns reduced confidence (or “trustworthiness”) to LIDAR frames output by the LIDAR sensor, the controller can selectively discard (i.e., exclude from the perception pipeline described below) or deprioritize concurrent LIDAR frames”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include correcting one or more orientation axes includes generating an orientation feedback value having a magnitude based on the assigned confidence value as taught by Liu in order to correct the orientation axis by reducing opportunity for error or uncorrected drift” (Liu, Col 5, line 64).

Regarding Claim 16, Nichols teaches the method of claim 12, wherein correcting one or more orientation axes includes generating orientation feedback having a magnitude based, at least in part, on the calculated variance (Nichols, [0036] “The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”).

Regarding Claim 17, Nichols teaches the method of claim 16.  Nichols does not teach wherein the orientation feedback is assigned a value equal to the variance if the calculated variance is less than a nudge threshold. However, Liu teaches this limitation (Liu, (Col 17, lines 15-37) “…if the controller determines…that the current LIDAR sensor offset time differs from the previous or average LIDAR sensor offset time by more than the threshold difference (e.g., 40%), the controller can: predict that the IMU…exhibiting expected latency…3D scan data collected by the LIDAR sensor may no longer be trustworthy but may represent a significant proportion of the autonomous vehicle's sensible area, the …controller can withhold this error flag until the difference between current and past LIDAR sensor offset times fails to return to a low-variance characteristic for a minimum period of time (e.g., two seconds) or minimum distance traversed by the autonomous vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the orientation feedback is assigned a value equal to the variance if the calculated variance is less than a nudge threshold as taught by Liu in order to correct the orientation axis by reducing opportunity for error or uncorrected drift” (Liu, Col 5, line 64).

Regarding Claim 18, Nichols teaches the method of claim 17. Nichols does not teach wherein the orientation feedback is assigned a fixed value if the calculated variance is greater than the nudge threshold.  However, Liu teaches this limitations (Liu, (Col 17, lines 15-37) “…if the controller determines…that the current LIDAR sensor offset time differs from the previous or average LIDAR sensor offset time by more than the threshold difference (e.g., 40%), the controller can: predict that the IMU…exhibiting expected latency…3D scan data collected by the LIDAR sensor may no longer be trustworthy but may represent a significant proportion of the autonomous vehicle's sensible area, the …controller can withhold this error flag until the difference between current and past LIDAR sensor offset times fails to return to a low-variance characteristic for a minimum period of time (e.g., two seconds) or minimum distance traversed by the autonomous vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the orientation feedback is assigned a fixed value if the calculated variance is greater than the nudge threshold as taught by Liu in order to correct the orientation axis by minimizing “a difference between these motion data derived from LIDAR frames and motion data derived from IMU signals” (Liu, Col 5, lines 35-37).

Regarding Claim 19, Nichols teaches the method of claim 18. Nichols does not teach wherein the fixed value is equal to the nudge threshold.  However, Liu teaches this limitations (Liu, (Col 5, lines 45-53)  “select one LIDAR frame received from the LIDAR sensor and associated with a time offset from the inertial data packet by the second temporal offset (or offset by a temporal offset between the second temporal offset and a similar temporal offset calculated during a previous calibration cycle); and compile these data packets and LIDAR frame(s) into a more comprehensive—and more temporally accurate—representation of the field around the autonomous vehicle and/or its motion within this field”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nichols to include the fixed value is equal to the nudge threshold as taught by Liu in order to correct the orientation axis by “to project the foregoing IMU-derived values onto the reference point” (Liu, Col 10, lines 4-5).


Regarding Claim 20, Nichols teaches the method of claim 16, wherein the orientation feedback is added to a running orientation correction value (Nichols, [0033] “vehicle positioning system to calibrate the IMUs in an integrated movement measurement unit “on-line” (that is, while the vehicle is still in service, e.g., on the road)…possible to regularly calibrate an IMU for bias and scale factor exhibited by the accelerometer and gyroscope of the IMU”), wherein the running orientation correction value represents an accumulation of received orientation feedback (Nichols, [0036] “The vehicle positioning system may store the offset and use the offset to calculate (or apply the offset) a calibration factor for subsequent measurements from the accelerometer of the IMU”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chon et al. (US 20180113204 A1) discloses the predetermined magnitude is equal to the nudge threshold (Chon, [0055] “the communication module…and sets the alignment value…equal to the sum of the pitch and/or roll bias and the pitch and/or roll of the IMU mount”).
Pimentel et al. (US 20201032822 A1) discloses the vehicle processing unit compares an orientation axis derived from the orientation data to the one or more axes associated with the detected planar surface. (Pimentel, [0047] “The positioning data may include GPS coordinates for the movable object and, in some embodiments, may include roll, pitch, and yaw values associated with the movable object corresponding to each GPS coordinate. The roll, pitch, and yaw values may be obtained from the positioning sensor, such as an inertial measurement unit (IMU), or other sensor…the positioning data may be obtained from an RTK module, which corrects the GPS coordinates based on a correction signal received from a reference station…the RTK module may produce a variance value associated with each output coordinate. The variance value may represent the accuracy of the corresponding positioning data”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662